While I am in accord with much that is said in the majority opinion, I am of the view that the entire matter should be remanded to the superior court for the purpose of having that court determine, under all the evidence to be submitted to it, whether respondent Most is, or is not, guilty of contempt of court for violating the order, in *Page 483 
spirit or in fact, and to impose, or decline to impose, a fine according to the court's determination of the primary question of contempt.
ROBINSON, C.J., concurs with STEINERT, J.